Citation Nr: 0729711	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  03-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady - 
private attorney


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision.


FINDINGS OF FACT

1.  The evidence fails to show that veteran's hypertension 
was either caused by, or began during, his time in service.

2.  The evidence fails to show that veteran's hypertension 
was caused or aggravated by his service connected diabetes 
mellitus.

3.  The evidence fails to show that veteran has an eye 
disability that was either caused by, or began during, his 
time in service.

4.  The evidence fails to show that veteran's service 
connected diabetes mellitus caused or aggravated an eye 
disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a hypertension 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).

2.  Criteria for service connection for an eye disability 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Hypertension 

The evidence of record fails to show that the veteran's 
hypertension either was caused by or began during his 
military service.  

Service medical records are silent for any complaints, 
findings, or treatment with respect to hypertension; and the 
veteran's separation physical indicates that the veteran's 
vascular system was normal.  An August 1967 VA examination 
also listed no complaints or findings with respect to 
hypertension, and the veteran's blood pressure was 136/88.

The veteran's claims file is void of any evidence of the 
onset of hypertension for many years following service.  It 
was noted in a February 2002 VA examination indicated that 
when the veteran first came to VA in 1996 he already had 
arterial hypertension, but nevertheless, the veteran's claims 
file is void of a medical opinion of record that links his 
hypertension to his time in service.  

Even the veteran does not contend that his hypertension was 
either caused by or began during his military service, 
stating in his substantive appeal that he does not believe 
that the diabetes mellitus caused his hypertension, but 
rather that it exacerbated the hypertension.  As such, 
service connection for hypertension is denied on a direct 
basis.  

As to whether diabetes mellitus caused hypertension, as set 
forth above, it was noted in a February 2002 VA examination 
that when the veteran first came to VA in 1996, he already 
had arterial hypertension.  The examiner stated that the 
veteran's arterial hypertension preceded his diabetes 
mellitus for at least a year or more, and therefore he opined 
the diabetes mellitus did not cause the veteran's 
hypertension. 

The veteran's main contention is that his diabetes mellitus 
exacerbated his hypertension.  His basis for this assertion 
was that his hypertension was stable with medication in 1996, 
but with the diagnosis of diabetes mellitus in 1999, his 
blood pressure became uncontrollable.  

The only medical evidence presented which links hypertension 
to the veteran's diabetes mellitus is a March 2002 VA 
treatment record addendum which indicates "[the veteran] 
reports that he is sc for DM, his eyes and and HBP is related 
to DM."
However, this record fails to indicate that any of the 
veteran's medical records were reviewed in conjunction with 
the statement, and there is no rationale provided to support 
the statement.  Indeed, it may well be simply a transcription 
of what the veteran reported, which obviously is not the 
equivalent of a medical opinion, and VA treatment records are 
otherwise silent as to any possible relationship between the 
veteran's hypertension and his diabetes mellitus.

The veteran's claim was remanded by the Board for a medical 
opinion addressing any possible relationship between his 
hypertension and his diabetes mellitus.  The veteran 
underwent the examination in February 2007 at which his 
claims file and medical records were reviewed.  The veteran 
reported that he was put on blood pressure medication in the 
early to mid 1980s.  The examiner noted that in 1999 the 
veteran was diagnosed with diabetes mellitus and his blood 
pressure became transiently more difficult to control about 
that time, but the veteran's blood pressure has nevertheless 
been maintained on essentially the same regimen of medication 
to the present date.  The examiner opined that it was less 
likely than not that the veteran's hypertension was 
aggravated above its normal process by his diabetes mellitus, 
as the veteran is on essentially the same blood pressure 
regimen in 2007 that he was on in 1996, additionally, the 
veteran had some mild renal involvement back then which 
remained essentially the same on this blood pressure 
medication regimen.

While the veteran believes that his hypertension was 
aggravated by his diabetes mellitus, this assertion has not 
been supported by a medical opinion of record; and the 
veteran is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, the veteran's 
opinion is insufficient to provide the requisite nexus 
between his hypertension and his service-connected diabetes 
mellitus.  

The only clear medical opinions of record that have addressed 
the subject have found that it is less likely than not that 
the veteran's diabetes mellitus aggravated or exacerbated his 
hypertension.  As such, the criteria for service connection 
have not been met, and the veteran's claim is denied.

Eye Condition 

The evidence fails to show that the veteran has an eye 
disability that was either caused by or began during his 
military service.

Service medical records are silent for any complaints, 
findings, or treatment with respect to an eye disorder; and 
the veteran's separation physical indicates that the 
veteran's uncorrected distant vision was 20/20.  An August 
1967 VA examination found the veteran's eyes to be normal, 
and it was noted that he wore no glasses.  The veteran's 
claims file is void of medical opinion of record which 
relates an eye disability to service; and it is not contended 
that the veteran had an eye problem during his service.  As 
such, service connection for an eye condition is denied on a 
direct basis

It has also been suggested that the veteran's diabetes 
mellitus caused an eye condition to develop, but little 
medical evidence has been presented to substantiate this 
claim.

At a February 2002 VA diabetes examination the veteran 
indicated that his only visual problem is that he is required 
to use eyeglasses.  The veteran also underwent an eye 
specific VA examination in February 2002 where it was noted 
that he wore glasses for reading only.  The veteran denied a 
history of eye problems, and the examiner remarked that the 
veteran's vision seemed good both at distance and in near 
sight.  The veteran's vision without correction was 20/20 in 
the right eye and 20/25 in the left eye.  There was no 
evidence of diabetic retinopathy in either eye.

The only medical evidence presented which links an eye 
condition to the veteran's diabetes mellitus is a March 2002 
VA treatment record addendum which indicates "[the veteran] 
reports that he is sc for DM, his eyes and and HBP is related 
to DM."  However, this record fails to diagnose the veteran 
with an eye disability, and it provides no rationale for any 
relationship between the veteran's diabetes mellitus and 
another disability.  Indeed, it appears to be a transcription 
of what the veteran reported, which as previously noted, is 
obviously not the equivalent of the considered judgment of a 
medical professional.  

While the veteran believes his service connected diabetes 
mellitus has caused an eye disability, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The veteran's claim was remanded for an additional VA 
examination to address a possible relationship between the 
veteran's diabetes mellitus and his eyes.  The veteran 
underwent the VA eye examination in May 2007 at which his 
claims file and medical records were reviewed.  The veteran 
complained that his vision had worsened since his diagnosis 
of diabetes, but the veteran had no history of diabetic 
retinopathy and did not need glasses for distance vision, 
using glasses only for near work.  It was also noted that the 
veteran was not receiving any eye treatment at that time.  
The veteran had no history of eye surgery, eye trauma, eye 
neoplasm, or glaucoma, and the only symptom he had was 
blurring in each eye.  The veteran had corrected far vision 
in the right eye of 20/20-2 and corrected near vision in the 
right eye of 20/25+; the veteran had corrected far vision in 
the left eye of 20/30-1 and corrected near vision in the left 
eye of 20/20.  The examiner indicated that the veteran had no 
visual impairment.  The veteran had some early nuclear 
sclerotic and cortical lens changes, but no diabetic 
retinopathy was found.  The examiner opined that it was less 
likely than not that the veteran's eye condition was 
aggravated by his diabetes; explaining that the veteran does 
not have any retinopathy or vision loss, and he does not have 
the type of cataracts that are associated with diabetes 
mellitus, but rather he has the more typical type of changes 
that are associated with aging.

As such, the medical evidence has failed to relate an eye 
condition to the veteran's service-connected diabetes 
mellitus; therefore, the veteran's claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2007, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above with regard to each issue on appeal, as well as how 
ratings and effective dates were calculated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a June 
2007 supplemental statement of the case following completion 
of the notice requirements.  

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hypertension, to include as due to 
service-connected diabetes mellitus, is denied.

Service connection for an eye disorder, to include as due to 
service-connected diabetes mellitus, is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


